RENDERED: AUGUST 28, 2020; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                              Court of Appeals

                                NO. 2018-CA-001723-MR

DWIGHT GIBSON                                                         APPELLANT


                    APPEAL FROM LETCHER CIRCUIT COURT
v.                   HONORABLE JAMES W. CRAFT II, JUDGE
                    ACTION NOS. 17-CR-00210 AND 17-CR-00211


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                   OPINION
                    AFFIRMING IN PART, REVERSING IN PART,
                              AND REMANDING

                                       ** ** ** ** **

BEFORE: KRAMER, LAMBERT, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Dwight Gibson appeals from the Letcher Circuit

Court’s judgment following his conviction at trial of two counts of first-degree

trafficking in a controlled substance (first offense).1 In accord with the jury’s

recommendation, the trial court sentenced Gibson to two consecutive five-year

terms of incarceration with the Department of Corrections. After careful



1
    Kentucky Revised Statutes (KRS) 218A.1412, a Class D felony.
consideration, we affirm Gibson’s conviction on the underlying offenses but

reverse the sentence and remand for a new sentencing trial.

             In 2017, Detective Wes Sandlin of the Kentucky State Police (KSP)

employed a confidential informant, Wendy Lucas, to make controlled purchases of

methamphetamine. Lucas, a methamphetamine user, agreed to work with KSP in

order to gain favorable treatment on her pending drug possession charge. She was

also paid one hundred dollars for each felony-level drug purchase. Lucas

suggested Gibson as a target because she had purchased illicit drugs from him on

previous occasions.

             On two occasions, May 23 and May 31, 2017, Detective Sandlin used

Lucas to make controlled purchases from Gibson. Lucas was equipped with a

hidden video camera on both occasions, and the video footage would later be

admitted at Gibson’s trial. After each transaction, Lucas returned to Detective

Sandlin with an aluminum packet containing a crystalline substance. The KSP

forensic laboratory later confirmed the substance was methamphetamine.

             Lucas’s videos are shaky, and the audio contains some static.

Nonetheless, Gibson’s face is shown at various points during the transactions.

There are two notable incidents from the videos relevant to this appeal. First,

during the May 23 transaction, Gibson states, “I’ve got so many people calling and

texting me right now, I don’t know. Thirty-two missed calls.” Second, during the



                                         -2-
May 31 transaction, Lucas observed Gibson placing pills containing

pseudoephedrine in a soda bottle. This is part of a process used to manufacture

methamphetamine colloquially described as “shake and bake.”

             Based on these two transactions, the Letcher County grand jury issued

two separate indictments, each charging Gibson on one count of first-degree

trafficking in a controlled substance. At Gibson’s trial, the Commonwealth’s case

included testimony from Detective Sandlin, Lucas, and a forensic scientist from the

KSP laboratory. The jury also viewed the video recordings of the two transactions.

Gibson did not offer witnesses for his defense. His trial strategy relied on

attempting to shake Lucas’s credibility through cross-examination and on depicting

himself as a victim of entrapment. Ultimately, the jury found Gibson guilty of

both counts of trafficking in a controlled substance and recommended the

maximum sentence of five years on each count, to run consecutively. On

September 27, 2018, the trial court entered its final judgment and sentence in

accord with the jury’s recommendation. This appeal followed.

             Gibson presents three issues on appeal. First, he argues the trial court

should have prevented the prosecutor from repeatedly referencing the uncharged

act of manufacturing methamphetamine. Gibson objected when the prosecutor

asked Lucas to explain a “shake and bake” to the jury. The trial court overruled

the objection, ruling that Lucas could testify about what the bottle appeared to be.



                                         -3-
Gibson now contends the trial court should have disallowed this evidence,

asserting it was unduly prejudicial and irrelevant to the trafficking charges for

which he was indicted.

               “[A]buse of discretion is the proper standard of review of a trial

court’s evidentiary rulings.” Goodyear Tire and Rubber Co. v. Thompson, 11
S.W.3d 575, 577 (Ky. 2000) (citations omitted). We give substantial deference to

a trial court’s evidentiary rulings “because the trial court is in the best position to

evaluate the evidence.” Bailey v. Commonwealth, 194 S.W.3d 296, 304 (Ky.

2006) (citations omitted).

               The Kentucky Supreme Court considered the question of when

evidence of uncharged offenses should be allowed in St. Clair v. Commonwealth,

455 S.W.3d 869 (Ky. 2015). In that case, the Court ruled

               [s]uch proof is ordinarily barred by KRE[2] 404(b) as
               evidence of other acts used to show character or
               propensity. But such proof may be admissible if offered
               for some other relevant purpose, KRE 404(b)(1), or “[i]f
               so inextricably intertwined with other evidence essential
               to the case that separation of the two . . . could not be
               accomplished without serious adverse effect on the
               offering party,” KRE 404(b)(2).
Id. at 885. The Kentucky Supreme Court then explained that evidence is

inextricably intertwined and, thus, admissible under KRE 404(b)(2)



2
    Kentucky Rules of Evidence.


                                           -4-
             when . . . [it] furnishes part of the context of the crime or
             is necessary to a full presentation of the case, or is so
             intimately connected with and explanatory of the crime
             charged against the defendant and is so much a part of
             the setting of the case and its environment that its proof is
             appropriate in order to complete the story of the crime on
             trial by proving its immediate context or the res gestae.
Id. (quoting Webb v. Commonwealth, 387 S.W.3d 319, 326 (Ky. 2012)).

             Here, we cannot say the trial court abused its discretion in permitting

evidence regarding the “shake and bake” laboratory because it was intertwined

with the video and audio evidence of the second transaction for which Gibson was

indicted. Furthermore, we cannot say it was an abuse of discretion for the trial

court to admit Lucas’s testimony about the laboratory because she was explaining

the events depicted in the video and audio evidence for the jury. “[T]he jury

cannot be expected to make its decision in a void without knowledge of the time,

place and circumstances of the acts which form the basis of the charge, and thus

the prosecution is allowed to prove the setting of a case[.]” Id. (citations and

internal quotation marks omitted).

             Gibson’s second and third issues on appeal both concern the penalty

phase of his trial and we will consider them together. For his second issue, Gibson

asserts error in how the prosecutor asked the deputy clerk to describe the penalty

Gibson received in a criminal trespassing case. The deputy clerk responded that

Gibson “was given a fine and to remain off Donna Mullins’s property.” Gibson



                                          -5-
did not object at the time but now contends this was improper and prejudicial. He

asks for palpable error review of the unpreserved error under RCr3 10.26:

                Under Criminal Rule 10.26, an unpreserved error may
                only be corrected on appeal if the error is both palpable
                and affects the substantial rights of a party to such a
                degree that it can be determined manifest injustice
                resulted from the error. For error to be palpable, it must
                be easily perceptible, plain, obvious and readily
                noticeable. The rule’s requirement of manifest injustice
                requires showing . . . [a] probability of a different result
                or error so fundamental as to threaten a defendant’s
                entitlement to due process of law.

Young v. Commonwealth, 426 S.W.3d 577, 584 (Ky. 2014) (citations and internal

quotation marks omitted).

                The Kentucky Supreme Court has routinely and repeatedly instructed

the Commonwealth to avoid giving the names of previous victims in the penalty

phase. This is commonly referred to as a Mullikan error, and the Supreme Court

thoroughly explained it as follows:

                KRS 532.055 states: “Evidence may be offered by the
                Commonwealth relevant to sentencing including: (1)
                Minimum parole eligibility, prior convictions of the
                defendant, both felony and misdemeanor; and (2) The
                nature of prior offenses for which he was convicted.”
                However, “[t]he trial court should avoid identifiers, such
                as naming of victims, which might trigger memories of
                jurors who may—especially in rural areas—have prior
                knowledge about the crimes.” Mullikan v. Com., 341
S.W.3d 99, 109 (Ky. 2011).


3
    Kentucky Rules of Criminal Procedure.


                                             -6-
Stansbury v. Commonwealth, 454 S.W.3d 293, 304 (Ky. 2015). The Kentucky

Supreme Court also explained how a Mullikan error may very well result in

palpable error:

             We held in Webb v. Commonwealth, 387 S.W.3d 319,
             330 (Ky. 2012) that introducing improper evidence
             during the penalty phase such as “highly prejudicial
             information concerning the victims of the prior crimes” is
             a “prejudice . . . so egregious as to have resulted in
             manifest injustice, in that failure to correct the error
             would seriously affect the fairness, integrity, and public
             reputation of the judicial proceeding.” Id. quoting
             Mullikan, 341 S.W.3d at 109.
Id.

             Moving to Gibson’s third issue, he asserts error in the prosecutor’s

closing argument during the penalty phase, wherein the prosecutor repeatedly

urged the jury toward a severe penalty on the basis of the “thirty-two missed calls”

mentioned in the video evidence. In his closing during the penalty phase, the

prosecutor began by describing “drug trafficking in this area [as] an epidemic.”

This drew an objection from the defense, which was overruled. The prosecutor

then told the jury that the “thirty-two missed calls” meant there were thirty-two

other victims, stating, “Thirty-two members of this community. Thirty-two.

Thirty-two lives which have been affected by [Gibson]. Thirty-two families.”

Gibson objected, arguing the sentence should be based on the two offenses for




                                         -7-
which he was actually convicted. The trial court overruled the objection, and the

prosecutor returned to his theme of the thirty-two unknown victims in this case.

             Although it is true that “[a] prosecutor may comment on tactics, may

comment on evidence, and may comment as to the falsity of the defense

position[,]” Stopher v. Commonwealth, 57 S.W.3d 787, 806 (Ky. 2001) (citation

omitted), such latitude is not without limits. A prosecutor’s “exhortation to [the]

jury to ‘send a message’ to the community [is] improper.” Brewer v.

Commonwealth, 206 S.W.3d 343, 351 (Ky. 2006). As we have described it

previously, “the Commonwealth is not at liberty to place upon the jury the burden

of doing what is necessary to protect the community.” McMahan v.

Commonwealth, 242 S.W.3d 348, 351 (Ky.App. 2007) (citations omitted). When

the Commonwealth strays into such territory, a timely objection by the defense will

result in reversible error. See Brewer, 206 S.W.3d at 351; McMahan, 242 S.W.3d

at 351.

             Applying these principles, we consider the prosecutor’s invocation of

thirty-two unnamed, unknown victims to have been an improper call to the jury to

protect the community. The prosecutor used the video’s reference to thirty-two

missed calls and extended it to mean that Gibson should be punished for the

suffering of “thirty-two families.” The prosecutor extended this argument still

further and urged Gibson’s punishment should reflect the severity of the drug



                                         -8-
abuse problem in Appalachia generally. “A prosecutor ‘may strike hard blows’ but

‘is not at liberty to strike foul ones.’” United States v. Acosta, 924 F.3d 288, 293

(6th Cir. 2019) (quoting Berger v. United States, 295 U.S. 78, 88, 55 S. Ct. 629, 79
L. Ed. 1314 (1935)).

             Considered together, Gibson’s second and third arguments have merit

and require a new sentencing trial. First, it is clear that a Mullikan error may be

palpable. “We have good, clear, published case law wherein we have repeatedly

advised the Commonwealth to stop introducing the very type of evidence in

question here. Furthermore, we have held that disregarding this advice amounts to

palpable error.” Stansbury, 454 S.W.3d at 304-05. The prosecutor then

compounded this error by urging the jury to punish Gibson for the generalized

scourge of drugs in the community, and the trial court allowed the prosecutor to do

so despite a contemporaneous objection.

             Palpable error may be found when it results in manifest injustice, and

“[m]anifest injustice is found if the error seriously affected the fairness . . . of the

proceeding.” Kingrey v. Commonwealth, 396 S.W.3d 824, 831 (Ky. 2013)

(citation omitted). There was certainly ample evidence to convict Gibson.

However, at the time of trial, Gibson was twenty-three years old with two

misdemeanors on his criminal record. For his two first-offense trafficking

convictions, Gibson was given two consecutive maximum sentences resulting in



                                           -9-
ten years’ incarceration. He could not have received a more severe sentence if he

had entered an open guilty plea at his arraignment. The previous high court told us

we may infer prejudice to an appellant based on his or her sentence. Taulbee v.

Commonwealth, 438 S.W.2d 777, 779 (Ky. 1969). Based on these factors, we hold

Gibson suffered palpable error resulting in manifest injustice during his penalty

phase and must be resentenced.

             For the foregoing reasons, we affirm the Letcher Circuit Court’s

judgment of conviction but reverse Gibson’s sentence. On remand, the trial court

shall conduct a new sentencing trial for Gibson not inconsistent with this opinion.



             ALL CONCUR.



BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

Steven J. Buck                           Andy Beshear
Frankfort, Kentucky                      Attorney General of Kentucky

                                         Courtney J. Hightower
                                         Assistant Attorney General
                                         Frankfort, Kentucky




                                        -10-